DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. The objection to title and USC 112 rejections have been withdrawn due to amendment and argument. The amendment obviates the USC 102 rejections but USC 103 rejections are now appropriate and have not been previously presented or addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cucinella (US 4,299,986) in view of Herb (US 2016/0294010 A1).
Regarding claims 1 and 2, Cucinella discloses a method comprising: combining M(AlH4)2 with 2nROH to create M[AlH4-n(OR)n]2 (equation 1) carried out in an inert organic solvent (column 1, lines 33-34) where M is an alkaline earth metal (column 2, lines 35-36). Cucinella discloses the use of an inert organic solvent but not the use of dry DME, 2-methyl-THF, diglyme, triglyme, or tetraglyme. Herb—in an invention for forming a magnesium salt using a precursor—discloses the use of diglyme, triglyme, and tetraglyme as appropriate solvents that lead to electrolyte solutions (paragraph 38). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize solvents in Cucinella that would lead to desirable products such as electrolyte as disclosed in Herb.
Regarding claim 4, Cucinella discloses that OR is aromatic (column 1, lines 18-21).

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 5,136,046) in view of Herb.
Park discloses a method comprising: combining Mg(AlH4)2 with 2R3N and NaAlH4 with MgCl2 (Schemes I & II) using THF as a solvent (column 3, lines 47-64) where R is a phenyl group (column 3, lines 6-10). Park does not disclose the use of dry DME, 2-methyl-THF, diglyme, triglyme, or tetraglyme. Herb—in an invention for forming a magnesium salt using a precursor—discloses the use of diglyme, triglyme, and tetraglyme as appropriate solvents that lead to electrolyte solutions (paragraph 38). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize solvents in Park that would lead to desirable products such as electrolyte as disclosed in Herb.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725